Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 19, 2001, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of to 9 years, unanimously affirmed.
In our prior decision (5 AD3d 125 [2004]), entered March 2, 2004, we held defendant’s appeal in abeyance and remanded the matter for a determination of defendant’s speedy trial motion. On remand, the court found that, at most, a total of 153 days were chargeable to the People, well within the six-month statutory time limit imposed by CPL 30.30 (1) (a), and therefore denied the motion. Defendant has not challenged this decision.
*229The remaining issue on appeal, therefore, is whether the verdict was against the weight of the evidence. Upon our independent review of the facts, we find that the verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis upon which to disturb the court’s credibility determinations. Concur—Tom, J.P., Andrias, Sullivan and Friedman, JJ.